Citation Nr: 0945899	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  03-15 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii





THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder, other than weakened stromal endometrium.  

2.  Entitlement to service connection for weakened stromal 
endometrium.  







ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to February 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1996 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Waco, Texas and Honolulu, Hawaii, 
respectively, which denied the benefit sought on appeal.

In June 2007, the Board remanded the Veteran's claim for 
further development-including a VA examination.  The 
requested action was taken and the claim has been returned to 
the Board for review.

The Board notes that the Veteran originally requested service 
connection for weakened stromal endometrium, and later she 
characterized it as including various gynecological 
disorders.  The Board finds that the Veteran's claims are 
best characterized as noted on the title page of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran currently experiences chronic pelvic pain 
that is attributable to her in-service tubal ligation and/or 
pelvic inflammatory disease (PID).  

3.  The Veteran is not shown to have weakened stromal 
endometrium related to her service.





CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed residuals of tubal 
ligation and/or treatment for PID were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  The Veteran's weakened stromal endometrium was neither 
caused, nor worsened by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2004, December 2005, March 2006, 
and March 2008, VA notified the Veteran of the information 
and evidence needed to substantiate and complete her claim 
for service connection, including what part of that evidence 
she was to provide and what part VA would attempt to obtain 
for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the March 2006 notice.  As such, 
the Board finds that VA met its duty to notify the Veteran of 
her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was rendered in November 
1996-long before the VCAA was enacted.  As such, notice 
prior to that decision was not possible.  Fortunately, the 
Court acknowledged in Pelegrini that some claims were pending 
at the time the VCAA was enacted and that proper notice prior 
to the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini, however, that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notices were 
provided in January 2004, December 2005, March 2006, and 
March 2008, and the most recent Supplemental Statement of the 
Case was issued subsequent to those notices in August 2009, 
the Board finds that notice is pre-decisional as per Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the etiology of her disabilities, and by 
affording her the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though she declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The Veteran contends that her current complaint of chronic 
pelvic pain is attributable to her in-service treatment for 
various gynecological conditions.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The Veteran's service treatment records (STRs) reflect 
treatment for pelvic pain, fibroids, irregular menses, weakly 
proliferative endometrium with tubal metaplasia and stromal 
breakdown, enlarged uterus with a mildly abnormal contour, 
ovarian cysts, and vaginal infections (including PID).  Of 
note, in May 1978, the Veteran underwent an elective tubal 
ligation.  

She is currently diagnosed as having chronic pelvic pain and 
was noted to have a thickening of the endometrium.  Post-
service treatment records in the late-1990s reflect 
complaints of irregular and heavy menstrual bleeding and 
sharp pain.  They also reflect multiple biopsies on the 
endometrium that included findings of proliferative 
endometrium with stromal breakdown.  These clinical records 
also reflect findings of Nabothian cysts, ovarian cysts, 
hyperkeratosis, and an irritated prolapsed uterus.  

Pursuant to the Board's remand, the Veteran underwent a VA 
examination in June 2009.  During this examination, the 
Veteran reported a history of irregular bleeding and ovarian 
cysts, which have generally resolved since experiencing 
menopause.  She reported, however, constant low-level, pelvic 
pain since service.  The Veteran also related that she 
experiences vaginal dryness and painful intercourse since 
menopause.  She was told that her occasional sharp piercing 
pain in her pelvis could be related to her history of pre-
service appendectomy or fibroids.  The examiner diagnosed the 
Veteran as having chronic pelvic pain, the absolute etiology 
of which could not be concluded.  The examiner indicated that 
the pain could be attributed to the previous treatment for 
PID or her prior surgeries (including her appendectomy and 
tubal ligation).  The examiner opined that the Veteran's 
pelvic pain was less likely than not due to abnormal pap 
smears, fibroids, or ovarian cysts.  She further indicated 
that the Veteran's vaginal pain is most likely the result of 
menopause and vaginal atrophy.  Finally, the examiner found 
that "'weakened stromal endometrium' is not related to [the 
Veteran's] pelvic/abdominal pain[,] but most likely related 
to her [irregular] bleeding and ovulation at the time she was 
experiencing abnormal periods."  

The following month, the examiner issued an addendum to her 
June 2009 opinion.  The examiner opined that the Veteran's 
chronic pelvic pain is at least as likely as not related to 
her in-service tubal ligation or in-service treatment for 
PID.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to service connection for chronic 
pelvic pain due to residuals of treatment for PID and in-
service tubal ligation, but is not entitled to service 
connection for weakened stromal endometrium.  The Veteran has 
consistently reported that she experienced pelvic pain in 
service and it has continued to the present.  STRs confirm 
the Veteran's reported irregular bleeding and symptoms 
associated with ovarian cysts during service, and these 
symptoms had continued until menopause.  It is important to 
note that the Veteran originally filed her claim in March 
1996 and has since experienced menopause with its associated 
symptoms.  The Veteran's chronic pelvic pain, however, has 
continued to the present.  The June 2009 VA examiner opined 
that the Veteran's current chronic pelvic pain is at least as 
likely as not related to her in-service treatment for PID and 
her tubal ligation, but her weakened stromal endometrium was 
not related to pelvic or abdominal pain.  She also indicated 
that the weakened stromal endometrium was likely related to 
her irregular bleeding and ovulation during the timeframe 
that she was experiencing irregular periods likely due to 
menopause.  There are no other clinical opinions of record.  

Given this VA examiner's finding of a 50/50 probability that 
the Veteran's residuals of PID and/or tubal ligation is due 
to service, and in consideration of the Veteran's credible 
testimony, the Board finds the evidence to be at least in 
relative equipoise as to the origin of this gynecological 
condition.  As such, service connection chronic pelvic pain 
due to residuals of PID and/or tubal ligation is awarded.  

The Board finds, however, that the preponderance of the 
evidence is against the Veteran's claim originally 
characterized as service connection for weakened stromal 
endometrium.  Although the Veteran was treated for weakly 
proliferative endometrium with tubal metaplasia and stromal 
breakdown during service, it is currently associated with her 
history of irregular periods in conjunction with her post-
service menopause.  This finding was based upon the June 2009 
VA examiner's opinion.  There is no clinical evidence of 
record relating any weakened stromal endometrium diagnosis to 
service.  Thus, absent a competent medical opinion linking 
the Veteran's weakened stromal endometrium to service, 
service connection must be denied for this specific claim.  


ORDER

Service connection for chronic pelvic pain as residuals of 
in-service tubal ligation and/or treatment for PID is 
awarded, subject to the laws and regulations governing the 
award of monetary benefits.  

Service connection for weakened stromal endometrium is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


